Citation Nr: 1612026	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

 Entitlement to a disability rating in excess of 60 percent for prostate cancer.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from January 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
July 2010 rating decision. 

The Veteran requested a hearing before a member of the Board in his February 2010 VA Form 9.  A hearing was scheduled in May 2012.  However, prior to the hearing, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2015). 

In September 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  The Board remanded this case so that the Veteran could clarify whether he wished to testify at a Decision Review Officer (DRO) hearing at the RO.  In October 2014, the Veteran stated that he did not wish to have a DRO hearing.  The remand also directed the RO to obtain additional private medical records, including specifically from Seton Medical Center.  In May 2014, the RO sent the Veteran the appropriate release forms for Seton Medical Center.  He did not return the form, therefore the RO did not attempt to obtain records from Seton Medical Center.  However, the RO obtained records from another of the Veteran's private health care providers because the correct release form was submitted.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board notes that the issue of the propriety of the reduction of the Veteran's disability rating for prostate cancer from 100 percent to 60 percent, effective December 1, 2009 has not been certified to the Board.  As such, the Board will not accept jurisdiction over it at this time.  Generally, the propriety of a rating reduction is a separate issue from a claim for an increased evaluation.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  

 In June 2014, prior to the promulgation of a decision on the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD, the Veteran withdrew his appeal.  

The issue of entitlement to a disability rating in excess of 60 percent for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

The Veteran challenges the 60 percent disability rating assigned for his prostate cancer.  He argues his prostate cancer should be based upon renal dysfunction instead of urinary frequency.  Diagnostic Code 7528 provides that the residuals of prostate cancer are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b (2015).

Voiding dysfunction is to be rated on the basis of urine leakage, frequency, or obstructed voiding.  A disability that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating. 38 C.F.R. § 4.115a (2015).  There are no criteria for a rating higher than 60 percent, which is the rating currently assigned for the Veteran's prostate cancer.

Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating.  Renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 percent evaluation is warranted when there is renal dysfunction that requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a (2015).  

An April 2013 private medical record showed a BUN of 50, which meets the criteria for an 80 percent disability rating for renal dysfunction.  However, the record is not clear as to whether the Veteran's renal dysfunction is related to his prostate cancer.  

In September 2012, the Board remanded this case so the Veteran could undergo an examination to determine whether his renal dysfunction was related to his prostate cancer.  The Veteran underwent a VA examination in September 2014.  The examiner stated that the Veteran self-reported having elevated BUN and creatinine in 1997.  The Veteran also reported having an elevated PSA in 1999 and subsequently was diagnosed with prostate cancer via biopsy and underwent radiation therapy for 8 weeks.  The examiner then noted that radiation treatment was completed in 1999.  The examiner stated that he reviewed the Veteran's claims file, and noted that prostate cancer was diagnosed in 2007.  The examiner concluded that,

The Veteran reports he had elevated PSA during regular yearly lab test in 1999.   Subsequent, a biopsy showed prostate adenocarcinoma.  He underwent radiation therapy for 8 weeks.  He has PSA checked regularly every 3 months since then and it is stable at around 0.4....  Review of records at this time cannot establish a nexus between the Veteran's prostate cancer status post radiation therapy to his renal dysfunction.  Records indicate that the renal dysfunction initially manifested in 2010, more than 10 years after the prostate cancer diagnosis.  

The record clearly shows that the Veteran was diagnosed with prostate cancer in 2007, not 1999, regardless of his self-report or the examiner's findings.  The record also clearly shows that the Veteran underwent radiation therapy in 2007 and 2008, not in 1999.  Even though the examiner noted that a VA treatment record showed the first diagnosis of prostate cancer was in 2007, he based his opinion on the Veteran's self-report of a 1999 diagnosis.  His negative opinion is based on an inaccurate factual basis, rendering the opinion inadequate.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  Therefore, a remand is necessary to obtain an addendum opinion that is based upon the correct facts.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the September 2014 prostate cancer and kidney examination so a supplemental opinion may be provided regarding the severity of his prostate cancer.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. An August 2007 private medical record noting biopsy of the prostate. 

ii. A September 2007 private medal record noting initial diagnosis of prostate cancer in September 2007.  

iii. The report of the November 2008 VA genitourinary examination noting diagnosis of prostate cancer in August 2007 with radiation therapy completed in 2008.  

d. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's prostate cancer, and its impact on his daily activities and ability to work. 

e. The examiner MUST provide an opinion as to whether the Veteran has renal dysfunction that is related to his prostate cancer.  The examiner is advised that the record shows prostate cancer was initially diagnosed in September 2007.  

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





